Supreme Court of Florida
                                  ____________

                                  No. SC15-865
                                  ____________


              INQUIRY CONCERNING A JUDGE, NO. 14-482
                     RE: VICTORIA L. GRIFFIN.

                                  [June 18, 2015]

PER CURIAM.

      We have for review a stipulation between the Florida Judicial Qualifications

Commission (“JQC”) and Judge Victoria L. Griffin, as well as the JQC’s findings

and recommendation that Judge Griffin be publicly reprimanded for violating the

Code of Judicial Conduct. We have jurisdiction. See art. V, § 12, Fla. Const.

      “[A]t the inception of her judicial campaign, Judge Griffin failed to follow

Florida law when she opened her campaign account, and lent money to her

campaign prior to filing the necessary qualification paperwork with the qualifying

officer.” Judge Griffin admits that her conduct violated portions of Chapter 106 of

the Florida Statutes and Canons 1, 2(A), 7(A)(3)(a), and 7(E) of the Code of

Judicial Conduct. Further, Judge Griffin accepts full responsibility and

acknowledges that the conduct should not have occurred. We accept the
stipulation and approve the JQC’s findings and recommended sanction of a public

reprimand. Accordingly, we hereby command Judge Griffin to appear before this

Court at a time to be established by the Clerk of this Court.

      It is so ordered.

LABARGA, C.J., and PARIENTE, LEWIS, QUINCE, CANADY, POLSTON,
and PERRY, JJ., concur.

NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING MOTION, AND
IF FILED, DETERMINED.

      Original Proceeding – Judicial Qualifications Commission

Ricardo Morales, III, Chair, and Alexander John Williams, Assistant General
Counsel, Tallahassee, Florida,

      for Judicial Qualifications Commission, Petitioner

Judge Victoria L. Griffin, pro se, Nineteenth Judicial Circuit, Vero Beach, Florida,

      for Respondent




                                         -2-